Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 1 of 16 PagelD# 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

     

 

 

 

for the
oe CLERK, U.S. DISTRICT COU)
District of ALEXANORIA viRumee
Division
) Case No. [-Q20N (Sl
) (to be filled in by the Clerk’s Office)
Monique L. Tyler ) Cm A Zz Dp
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. .
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [] Yes [J] No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-V- )
)
City of Alexandria Recreation, Parks and Cultural )
Activities )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list ofnames.}

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

IL The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Monique L. Tyler

 

6150 Edsall RD #302

 

City of Alexandria , Alexandria

 

Virginia 22304

 

301-254-8971

 

mltl1012@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 7
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 2 of 16 PagelD# 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Defendant No. 1

 

 

 

 

 

Name City of Alexandria Recreation, Parks and Cultural Activities
Job or Title (if known)

Street Address 1108 Jefferson Street

City and County City of Alexandria , Alexandria

State and Zip Code Virginia, 22314

Telephone Number 703-746-5422

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address if known)

 

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of 7
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 3 of 16 PagelD# 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Nannie J Lee Center City of Alexandria Recreation, Parks and
Cultural Activities
Street Address 1108 Jefferson Street
City and County City of Alexandria, Alexandria
State and Zip Code Virginia, 22314
Telephone Number 703-746-5535
I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

bd

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

Retaliation

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 7
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 4 of 16 PagelD# 4

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Washington Field Office
131 M Street, NE
Suite 4NWO2F
Washington, DC 20507

 

OFFICIAL BUSINESS

22304—-Sass77

, ' 4 \ ‘

     

CAPITAL DISTRICT fa

13 OCT 2020PM 3 a

a
res

ZIP root $ 000.50°

ea 0000361777 OCT 09 2020

Vaggbaba Dba UU Ha ggg hog Af foe AUN Aya hye depbegd etal gst

i ee eee US. POSTAGE) PITNEY BOWES BOWES =

4
\
re ; Tee Tapper IIES/20 Page 5 of 16 PagelD# 5
Case 1:20-cv-01511-CNWEGRMaTiON RecAtED To FILING Suit
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below. )

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA)
—PRIVATE SUIT -- . ° Fete tas ,
TESUITRIGHTS the Genetic Information Nondiscrimination Act (GINA), or the Age

Discrimination in Employment Act (ADEA): _-

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “compiaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the

any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some Cases can be brought where relevant employment records are kept, where the employment would have

been, or where the respondent has its main Office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

 

ATTORNEY REPRESENTATION - Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:
You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to

inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice), While EEOC destroys charge files after a certain time, all charge files

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
ccoe eben @ 1ihsy20-CV-01511-OVIS-HAGALEMELORMENT GPKORFENPRY COMMRBIOR Of 16 PagelD# 6

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Monique Tyler From: Washington Field Office
6150 Edsall Road, Apt 302 ; 131 M Street, N.E.
Alexandria, VA 22304 Suite 4NW02F

Washington, DC 20507

 

 

Cy] . ____ On behaif of person(s) aggrieved whose identity is ,
___CONFIDENTIAL (29°CFR $1801-7{a}}——_—_
EEOC Charge No. EEOC Representative Telephone No. ~

David Gonzalez,
10A-2020-00015 State & Local Coordinator (202) 419-0714

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

UW OOUOUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge,

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

[] &

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

Q behalf of the Commission
anes i is = cs we October 9, 2020
we

Mindy E. Weinstein, (Date Mailed)
Director

 

 

Enclosures(s)

CITY OF ALEXANDRIA (RECREATION, PARKS &
CULTURAL ACTIVITIES

1108 Jefferson Street

Alexandria, VA 22314
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 7 of 16 PagelD# 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Ii.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):
7 Failure to hire me.
Termination of my employment.
C] Failure to promote me.
C] Failure to accommodate my disability.
Unequal terms and conditions of my employment.
DX Retaliation.
xX] Other acts (specify): sexual harrassment and age discrimination

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the

Jederal employment discrimination statutes.)

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Years 2014 to 2019
Cc. I believe that defendant(s) (check one):
x is/are still committing these acts against me.

O

is/are not still committing these acts against me.

 

 

 

 

 

D. Defendant(s) discriminated against me based on my (check ail that apply and explain):
X] race
C color
gender/sex
C] religion
CJ national origin
xX age (year of birth) 1969 (only when asserting a claim of age discrimination.)
O disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 7
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 8 of 16 PagelD# 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

copy of EEOC Discrimination complaint attached

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies
A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

November 14, 2019

 

B. The Equal Employment Opportunity Commission (check one):
C] has not issued a Notice of Right to Sue letter.
x issued a Notice of Right to Sue letter, which I received on (date) 10/13/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

x 60 days or more have elapsed.
C] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 7
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 9 of 16 PagelD# 9

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form i affected bythe Privacy Act of 1974, See enclosed Privacy At [x] FEPA . B010-111419
[x] Eeoc 10A-2020-00015
Alexandria Office Of Human Rights and EEOC

 

State or local Agency, if any

     
 
 

   
    

Date of Birth

1969

Name (indicate Mr., Ms., Mrs.)

Monique Tyler
Street Address City, State and ZIP. Code
6150 Edsall Road, Apt 302, Alexandria, VA 22304

Home Phone (inci. Area Coda}
(301) 254-8971

  

 

 

Named Is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Belleve
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employses, Members | Phone No. (include Area Coda)
City of Alexandria (Recreation, Parks & Cultural Activities) 500 or More
Street Address City, State and ZIP Code

1108 Jefferson Street, Alexandria, VA 22314 -

 

 

 

 

 

 

 

 

 

Name . No. Employees, Members Phone No. (Include Area Coda}
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(as),} DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest
[J RACE [| COLOR [x] SEX [| RELIGION [| NATIONAL ORIGIN 04-01-2014 11-04-2019
RETALIATION AGE DISABILITY. [ GENETIC INFORMATION
L [| OTHER (Specify) [x] CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):

See attached affidavit.
| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge In accordance with their

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under panalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT .

SUBSCRIBED AND SWORN TO BEFORE ME.THIS DATE
Nov 14, 2019 (month, day, year)

Date Charging Party Signature

 

 

 

 
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 10 of 16 PagelD# 10

CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

4. Form NumBer/TiTLe/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C.-2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC.anti- -
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine UsEs. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
‘EEOC's functions. A copy: of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF. NOT GIVING INFORMATION. Charges must be.
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final

resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's’
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

Notice OF NON-RETALIATION REQUIREMENTS .

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation:or
lawsuit concerning this charge. Under Section 704{a) of Title VII, Section 4(d) ofthe ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to.
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others.in their exercise or enjoyment of, rights
under.the Act.
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 11 of 16 PagelD# 11

EEOC #10A-2020-00015
AHRO# E-010-111419

COMPLAINT OF DISCRIMINATION IN VIOLATION OF
THE HUMAN RIGHTS CODE OF THE CITY OF ALEXANDRIA

 

 

 

This day I, Monique Tyler __, residing at
(Complainant)
6150 Edsall Road, Apt 302_, Alexandria, Virginia 22304
(Street Address) (City, State, Zip)
under oath state as follows:

I have reason to believe that the City of Alexandria (Recreation, Parks & Cultural Activities) :
(Respondent Name)

1108 Jefferson Street | Alexandria, Virginia 22314
(Street Address) (City, State, Zip).

 

has committed, or is committing, an unlawful discriminatory practice in violation of the Alexandria
Human Rights Code, Title VII of the Civil Rights Act of 1964, as amended, and the Age Discrimination
in Employment Act of 1967, as atnended. The last offense date was on or about November 4, 2019.

 

THE PARTICULARS ARE:

I believe that I have suffered discrimination, specifically disparate treatment,.unlawful termination, and
harassment because of my age (>40) and sex (female), and retaliation, by the City of Alexandria
Department of Recreation, Parks & Cultural Activities (hereinafter “Respondent” or “RPCA”) in
violation of the Alexandria Human Rights Code, Title VII of the Civil Rights . Act of 1964, as amended,
and the Age Discrimination in Employment Act of 1967, as amended:

On or around November 2008, I began working for RPCA as a part-time Recreation Leader Hi, working
20 hours a week; Because I worked 20 hours weekly, I am eligible for City benefits. I am qualified for
this position based on my training and experience and I have consistently performed well in this role. 1
was initially hired to work from 3 to 6 pm Monday through Friday, and from 11 to 4 on Saturdays.

Beginning in 2014, I have been subjected to a pattern of disparate treatment and hostile behavior by my
management, particularly Ms. Person. In 2014, I found out that the schedule at my other job, with
Fairfax County Public Schools, was changing, so that I would not be able to arrive on weekdays until
3:30 pm. I informed Ms. Person, and asked to either adjust my hours slightly, from 3:30 to 6:30 pm, or
to be permitted come in earlier on Saturdays to make up the additional'2.5 hours. Ms. Person denied my
request, even though allowing me to come in at 3:30 pm would not interfere with the Therapeutic
Recreation program I staffed. She told me I could not come in early on Saturday because she could only
assign me to a Therapeutic Recreation program. Younger male employees were allowed to adjust their
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 12 of 16 PagelD# 12

schedules without incident. Ms. Person told me that, as a result, I would have to drop below 20 hours
and become a seasonal employee, meaning I would stop receiving benefits...

Around the same time, Ms. Person announced that all staff would be required to a lifeguard training,
which fell on the same day as my daughter’s cheerleading competition. Several days in advance of the
training, I informed management staff of the conflict and asked what other arrangement I could make to
receive the training. I was informed that Ms. Person said the training was mandatory and no alternative
was possible. I apologized to Ms. Person, and explained why it was so important that I attend the
competition as my daughter’s only parental support. She told me that it would be very difficult for me
to make up the training, and implied that I would be terminated for failing to attend the training. As it
turned out, I was easily able to schedule a makeup training session and, ultimately, Ms. Person ended up
rescheduling the training for the entire staff.

Concerned by both of these incidents, I spoke with Margaret Orlando. She met with me and Ms. Person,
who denied she had threatened me with termination. She claimed that I was “impacting the program
needs,” without offering any evidence. Ms. Orlando.told Ms. Person that she needed to find me
additional hours to fill my 20-hour schedule. Ms. Person told me that the only schedule available was
on Monday and Wednesday nights from 5 to 9 pm at the Lee Center. I told Ms. Person that this would
cause childcare problems, however, she told me there was no alternative. Not wanting to lose my
benefits, I accepted this schedule change.

Almost from the beginning of working nights, I was the only staff on duty. Several incidents occurred
which led me to feel unsafe. At least once, a fight broke out in open gym, and I, with the help of another
participant, had to separate several grown men and remove the aggressor from the building. When I
contacted Ms. Person and Brenda Holloway for help, they told me to get help from the maintenance
worker. Another Recreation Center Director, however, asked me why I was working alone, and told me
he always had two employees on staff at night. He brought-this issue up in a manager’s meeting, and
only then did Ms. Person and Ms. Holloway look at the video of the incident. On another occasion, a
participant followed me into a classroom and told me he liked me. I told him no and asked him to leave
the room. He came out to the front desk and told me I wasn’t too old for him. This unnerved me, and I
filed an incident report, but did not receive a response. On another occasion, a participant brought me
food and asked me for my phone number. This made me so uncomfortable that I asked the maintenance
worker to walk me to my car. I filed an incident report, and again received no response. Another
fighting incident occurred on September 26, 2018, and I.complained again that I did not feel safe
working alone at night.

On October 15, 2018, I received a call from Ms. Holloway shortly after 6 pm, while I was working, and
was told to go home. I asked why and was told that another employee would be working because I did
not feel safe, and they were not going to pay two people to work and that they did not have the budget to
assign another employee to work nights with me. On the way out, I ran into Mr. Spengler, Department
Director, and explairied the situation to him and my concerns about safety. Only after this were
additional employees put on the night shift with me.

During the summers since I first began complaining about Ms. Person’s unfair treatment of me, I have
not permitted to work additional hours during summer, while other, younger employees have been. I
have also learned that another, younger female employee, who is also a part-time Recreation Leader [I
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 13 of 16 PagelD# 13

has been permitted to work up to 40 hours, well beyond the 20 hours she is supposed to be scheduled
for. I have never been offered such an opportunity.

On September 12, 2019, I requested leave for October 10, 11, and 15. Ms. Person told me she thought
the 11th was not possible because two people had already requested leave, but that she would let me
know. On September 26, Ms. Person called me into her office and gave me a memo, denying my leave
request. She also told me that I did not have enough leave. I reviewed my available leave and informed
her that it was short by at least 2.5 hours. She told me she did not have anything to do with that. I stated
that I would speak with Human Resources about it and that I still planned to take those three days off. I
also reviewed the memo Ms. Person provided me. ‘In addition to reporting that I had an insufficient
leave balance, Ms. Person claimed again that two other people had already put in leave requests for
October 11, and that this would leave the center short staffed. However, she made no mention of why I
could not take October 10th or 15th off. Additionally, I spoke with one of the staff who was taking the
11th off and learned that she had submitted her leave request after I had.

The following day, I called Barbara Farrington to discuss the situation with her. I told her, regarding my
leave request, that I would like to take the three days off without pay. I also informed her that I was
concerned about my job and that I felt it was being threatened. I told her twice that I planned to speak
with legal counsel, and J asked her for contact information for the EEOC, making clear that I believed I
was experiencing discriminatory treatment.

On October 9, 2019, still feeling concerned about my leave, I went to the main office and asked Ms.
Holloway to come to Ms. Person’s office with me. I reminded Ms. Person that I would be taking leave,
per my request, to which Ms. Person replied, “just to let you know, it’s not approved.” Again, I believed
there was not a problem with me taking the days without pay, and Ms. Person made no mention that
there was any possibility of termination for doing so. I left the office and wrote in the timekeeping
notebook that I would be taking off without pay on those three days.

When I returned to work, on October ‘16, I was called into a meeting with Ms. Farrington and Ms.
Person, told me that I was being recommended for termination because I had missed three days of work
without authorization. However, I was not given a copy of the termination recommendation memo until
November 4, 2019. I believe this action is being taken in retaliation for having complained about Ms.
Person’s discriminatory treatment of me and the hostile work environment I was subjected to while
working nights at the Lee Center by myself. _

I aver that the City of Alexandria Department of Recreation, Parks & Cultural Activities has
discriminated against me based on my age, sex, and has retaliated against me.

 
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 14 of 16 PagelD# 14

COMMONWEALTH OF VIRGINIA
CITY OF ALEXANDRIA

L Monique Tyler___, being duly sworn, state that the facts and allegations
(Print Name of Complainant)

contained in the foregoing complaint are true to the best of my knowledge and belief.
Miig Ak d i. i”
(Date) (Signature of Con¢plainant)

Subscribed and sworn to before me this 14th day of November 2019, in the State and City aforesaid, in
testimony whereof I have hereunto set my hand and seal.

Qnty,

iy,
My Commission expres: September BD, 30Sn Commission # AIDE GF ss See 4g

 

oes

   

 

sy: ee OS OS
= 2G Lc,
5 9 ceeig RATION NO. 1 &
= RES 202888 ME
24) 2s
3a> VES
Gps Fines oS

. . Bl ie TE ~

* (Notary-Public) “ny Plapy Os

“Herrin
This complaint shall be held in confidence by the Human Rights Office unless or until the
Complainant and the respondent consent to its being public, or until a hearing has begun or
unless directed by a court.
Case 1:20-cv-01511-CMH-IDD Document1 Filed 12/08/20 Page 15 of 16 PagelD# 15

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

The City of Alexandria Recreation Parks and Cultural Activities has not taken any action to remedy my case. I
began my career with the City of Alexandria Department of Recreation, Parks and Cultural Activities in 2008 as a
Recreation Leader III. My education and professional experiences remain a priority in fulfilling the needs of the
population I serve at all levels. I contributed eleven years to this organization; this employment was well fixed in
my life and played an important part in my livelihood. At forty years of age, I started the planning process for my
retirement which was adversely impacted by my termination. This ordeal has affected me physically, mentally,
emotionally and monetarily. 1 am requesting a monetary settlement of $250,000 and Attorneys' Fees in response
to my complaint of discrimination.

Respectfully,
Monique L. Tyler

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 12/7/2020

Signature of Plaintiff a o. A up ,

Printed Name of Plaintiff Ménique L. Tyler ,

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address

State and Zip Code
Telephone Number

 

 

 

 

Page 6 of 7
Casé 1:20-cv-01511-CMH-IDD’ Document 1. Filed 12/08/20 Page 16 of 16 PagelbD# 16

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRIGINIA
DIVISION

. , \
Mew que lL. Lhe 7
‘ Plaintif{(s),

Civil Action Number:

Cah, c f- Mey oy dy Cs Re pee he'r, P.-Ks
RY a Cul hae | Ac ty v1 hee Defendant(s).

LOCAL RULE 83.1(M) CERTIFICATION

I declare under penalty of perjury that:

No attorney has prepared, or assisted in the preparation of Comdent fm Comal ponent .
r (Title of Document) Discrimuhore.

" =) 5
Lea ace ee L. IJ a?
Name of Pro Sé Party (Prift or Type)

J

 

DY eee Z Li }

Sighpture df Pro Sé Palty

Executed on: ik | gi AG (Date)

OR

The following attorney(s) prepared or assisted me in preparation of

 

(Title of Document)

 

(Name of Attorney)

 

(Address of Attorney)

 

(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document

 

(Name of Pro Se Party (Print or Type)

 

Signature of Pro Se Party

Executed on: Mate)
